Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/31/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2021.

Claim Objections
Claims 12-20 are objected to because of the following informalities:  
in line 1 of Claim 12, insert --further-- before “comprising”;
in line 1 of Claim 14, insert --further-- before “comprising”; 
in line 1 of Claim 16, insert --further-- before “comprising”;
in line 1 of Claim 17, insert --further-- before “comprising”;
in line 1 of Claim 20, insert --further-- before “comprising”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature control device” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the temperature control" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the temperature control liquid source" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the extra corporeal circulation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 15, it is not clear what additional structural feature the claim limitation is attempting to further limit.
In Claim 16, it is not clear whether “a disinfecting device” is being positively claimed as a component of the claimed system, or merely at least one of a display or a remote control terminal.
In Claim 17, it is not clear what additional structure the limitation in lines 4-5 is attempting to set forth as it appears to be directed to a process/method step.
In Claim 18, it is not clear whether the limitation of the claim is attempting to set forth one or more components that are further included/comprised in the system.
In Claim 19, it is not clear what additional structure the limitation in the claim is attempting to set forth as the limitation appears to be directed to a process/method step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fuson (3064649).
As to Claims 11 and 15, Fuson (‘649) discloses a human body temperature control system for heating and/or cooling blood from a human body during extracorporeal circulation (see Figure 1), the system comprising: 
a temperature control liquid supply (17) for holding a temperature control liquid, the temperature control liquid capable of including a disinfectant capable of being hydrogen peroxide, sodium hypochlorite, and citric acid to inhibit microbial growth in the3Application No. 16/890,927Response dated March 31, 2021 Response to the Restriction Requirement of March 22, 2021human body temperature control system; 
a temperature control device (19 and/or 18) for heating and/or cooling the temperature control liquid; 
a heat exchanger (11) disposed at a location separate from the temperature control device (19 and/or 18), the heat exchanger (11) adapted for exchanging heat between the blood (via 10) and the temperature control liquid (via 21 and 26) (see Figure 1); and 
fluid conduits (i.e. conduits in which 16/18/19/21/26/27 are located) configured to couple together the temperature control liquid supply (17), the temperature control device (19 and/or 18), and the heat exchanger (11) to form a temperature control circuit (see Figure 1), 
wherein the heat exchanger (11) includes a temperature control liquid side circulating the temperature control liquid from the temperature control liquid source (17) and the temperature control device (19 and/or 18), and a blood side (i.e. 10, 12) circulating the blood from the human body through the heat exchanger, such that heat is exchanged between the blood and the temperature control liquid (see Figure 1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20090230043, 20110028881, 20110028882, 20120265117, 20130037465, 20140027363, 20180133391, 5244568, 8529487, 8684927, 8905959.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/REGINA M YOO/            Primary Examiner, Art Unit 1799